DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 18 objected to because of the following informalities:  Claim 18 depends upon itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “at least one electrical p-dopant” in line 5 of claim 1 and later recites, “p-dopants” in line 15 and in line 26 of claim 1.  It is unclear from the claim language whether or not the “at least one electrical p-dopant” and the “p-dopants” are one in the same.  Thus, one of ordinary skill in the art would not be able to define the metes and bounds of the claimed invention.
Claim 1 recites the limitation "electrical dopant" in line 29 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “the p-dopant” in line 2 of claim 2.  It is unclear from the claim language whether or not the “at least one electrical p-dopant” and the “p-dopants” are one in the same.  Thus, one of ordinary skill in the art would not be able to define the metes and bounds of the claimed invention.
Claim 10 recites “the p-dopant” in line 2 of claim 10.  It is unclear from the claim language whether or not the “at least one electrical p-dopant” and the “p-dopants” are one in the same.  Thus, one of ordinary skill in the art would not be able to define the metes and bounds of the claimed invention.
Claim 12 recites “…wherein the measurement of the acidity in 1,2-dichlorethane is performed in line with the disclosure of Journal of Organic Chemistry (2011), 76(2), 391-395” in 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “an organic compound”, and the claim also recites “an organic compound comprising a conjugated system of at least 6” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 18 recites “the p-dopant” in line 2 of claim 18.  It is unclear from the claim language whether or not the “at least one electrical p-dopant” and the “p-dopants” are one in the same.  Thus, one of ordinary skill in the art would not be able to define the metes and bounds of the claimed invention.
Claim 19 recites “the p-dopant” in line 2 of claim 19.  It is unclear from the claim language whether or not the “at least one electrical p-dopant” and the “p-dopants” are one in the same.  Thus, one of ordinary skill in the art would not be able to define the metes and bounds of the claimed invention.
Claim 20 recites “the p-dopant” in line 2 of claim 20.  It is unclear from the claim language whether or not the “at least one electrical p-dopant” and the “p-dopants” are one in 
Claims 3-9, 11, 13, and 15-17 are rejected based on their dependency on rejected independent claim 1.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817